Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00350-CV

                                            Jack RETTIG,
                                               Appellant

                                                  v.

    Ronald E. BRUNO, Christopher Garcia, Sergio Lopez, Patrick G. Mendoza, and Troy J.
                                      Williams,
                                      Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2015CVQ000699 D2
                           Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 11, 2017

APPEAL DISMISSED AS MOOT

           This is an appeal from an order vacating a 2014 domesticated foreign judgment in favor of

appellees Patrick G. Mendoza and Christopher Garcia. During the pendency of the appeal,

Mendoza filed a notice stating he filed for bankruptcy and the bankruptcy proceeding was pending

in the United States Bankruptcy Court for the Western District of Texas in San Antonio, under

Case No. 15-52801-cag, styled In re Patrick G. Mendoza and Gloria C. Mendoza. Accordingly,

we ordered the appeal abated and treated as a closed case until reinstated by this court. See TEX.

R. APP. P. 8.2.
                                                                                        04-15-00350-CV


       On October 4, 2016, Rettig filed a motion in this court, requesting this court to reinstate

the appeal, sever and dismiss the case against Mendoza without prejudice, and dismiss the entire

case against the remaining parties as moot. In his motion, Rettig stated that during the pendency

of the bankruptcy proceeding, the bankruptcy court rendered an order terminating the stay “for the

limited purpose of filing motions to sever or dismiss Mendoza from the pending actions,” including

the case in the federal district court where the 2014 domesticated foreign judgment originated.

The motion further indicated that on May 24, 2016, the federal district court vacated the 2014

domesticated judgment from which this appeal arose. After reviewing Rettig’s motion, we ordered

appellees to file a written response in this court on or before December 16, 2016 showing why this

appeal should not be dismissed. Appellees did not file a response.

       Accordingly, we grant Rettig’s motion in part, reinstate the appeal on this court’s docket,

and dismiss the appeal as moot given the 2014 domesticated foreign judgment from which this

appeal arose has been vacated by the federal district court — and thus, is a nullity.

                                                  PER CURIAM




                                                -2-